 

EXHIBIT 10.23

 

NATUS MEDICAL, INC.

 

TIM C. JOHNSON EMPLOYMENT AGREEMENT

 

This Agreement is entered into as of November 18, 2002, (the “Effective Date”)
by and between Natus Medical, Inc. (the “Company”), and Tim C. Johnson
(“Executive”).

 

1.    Duties and Scope of Employment.

 

(a)    Positions and Duties.    As of the Effective Date, Executive will serve
as President and Chief Executive Officer of the Company. Executive will render
such business and professional services in the performance of his duties,
consistent with Executive’s position within the Company, as shall reasonably be
assigned to him by the Company’s Chief Executive Officer (“CEO”). The period of
Executive’s employment under this Agreement is referred to herein as the
“Employment Term.”

 

(b)    Obligations.    During the Employment Term, Executive will perform his
duties faithfully and to the best of his ability and will devote his full
business efforts and time to the Company. For the duration of the Employment
Term, Executive agrees not to actively engage in any other employment,
occupation or consulting activity for any direct or indirect remuneration
without the prior approval of the Board.

 

2.    At-Will Employment.    The parties agree that Executive’s employment with
the Company will be “at-will” employment and may be terminated at any time with
or without cause or notice. Executive understands and agrees that neither his
job performance nor promotions, commendations, bonuses or the like from the
Company give rise to or in any way serve as the basis for modification,
amendment, or extension, by implication or otherwise, of his employment with the
Company.

 

3.    Compensation.

 

(a)    Base Salary.    During the Employment Term, the Company will pay
Executive an annual salary of $280,000.00 as compensation for his services (the
“Base Salary”). The Base Salary will be paid periodically in accordance with the
Company’s normal payroll practices and be subject to the usual, required
withholding. Executive’s salary will be subject to review and adjustments will
be made based upon the Company’s normal performance review practices.

 

4.    Employee Benefits.    During the Employment Term, Executive will be
entitled to participate in the employee benefit plans currently and hereafter
maintained by the Company of general applicability to other senior executives of
the Company, including, without limitation, the Company’s group medical, dental,
vision, disability, life insurance, and flexible-spending account plans. The
Company reserves the right to cancel or change the benefit plans and programs it
offers to its employees at any time.

 

5.    Paid Time Off (“PTO”).    Executive is entitled to receive PTO pursuant to
Natus’ standard benefit policy currently and hereafter maintained by the
Company, and as may be cancelled or changed from time to time.

 

6.    Expenses.    The Company will reimburse Executive for reasonable travel,
entertainment or other expenses incurred by Executive in the furtherance of or
in connection with the performance of Executive’s duties hereunder, in
accordance with the Company’s expense reimbursement policy as in effect from
time to time.

 

7.    Severance.

 

(a)    Involuntary Termination.    If Executive’s employment with the Company
terminates other than for “Cause” (as defined herein), death or disability, and
Executive signs and does not revoke a standard release of claims with the
Company, then, subject to Section 11, Executive shall be entitled to (i) receive
continuing payments of severance pay (less applicable withholding taxes) at a
rate equal to his Base Salary rate, as then in effect, for a period eighteen
(18) months from the date of such termination, to be paid periodically in
accordance with the Company’s

 

1



--------------------------------------------------------------------------------

normal payroll policies; (ii) the immediate vesting and exercisability of 100%
of the shares subject to all of Executive’s stock options to purchase Company
Common Stock (whether currently outstanding or granted in following the
Effective Date) outstanding on the date of such termination (the “Stock
Options”) and (iii) continued payment by the Company of the group health
continuation coverage premiums for Executive and Executive’s eligible dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended
(“COBRA”) as in effect through the lesser of (x) eighteen (18) months from the
effective date of such termination, (y) the date upon which Executive and
Executive’s eligible dependents become covered under similar plans, or (z) the
date Executive no longer constitutes a “Qualified Beneficiary” (as such term is
defined in Section 4980B(g) of the Internal Revenue Code of 1986, as amended
(the “Code”)); provided, however, that Executive will be solely responsible for
electing such coverage within the required time periods.

 

(b)    Voluntary Termination; Termination for Cause.    If Executive’s
employment with the Company terminates voluntarily by Executive (other than as
described in subsection (c) below) or for Cause by the Company or due to
Executive’s death or disability, then (i) all vesting of Stock Options will
immediately cease, (ii) all payments of compensation by the Company to Executive
hereunder will terminate immediately (except as to amounts already earned), and
(iii) Executive will only be eligible for severance benefits, if any, in
accordance with the Company’s established policies as then in effect.

 

(c)    Change of Control Benefits.    If within twelve (12) months following a
“Change of Control” (as defined below) (i) Executive terminates Executive’s
employment with the Company for Good Reason, or (ii) the Company or the
successor corporation terminates Executive’s employment with the Company for
other than Cause, death or disability, then Executive shall be entitled to the
benefits provided for in subsection (a). Executive shall only be permitted to
receive the benefits provided for in subsection (a) once and shall not be
permitted to claim such benefits under both subsection (a) and (c) such that
Executive would receive the benefits pursuant to subsection (a) twice.

 

8.    Limitation on Payments.    In the event that the severance and other
benefits provided for in this Agreement or otherwise payable to the Executive
(i) constitute “parachute payments” within the meaning of Section 280G of the
Code and (ii) but for this Section 8, would be subject to the excise tax imposed
by Section 4999 of the Code, then the Executive’s severance benefits under
Section 4(a)(i) shall be either:

 

  •   delivered in full, or

 

  •   delivered as to such lesser extent which would result in no portion of
such severance benefits being subject to excise tax under Section 4999 of the
Code,

 

  •   whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the excise tax imposed by Section
4999, results in the receipt by Executive on an after-tax basis, of the greatest
amount of severance benefits, notwithstanding that all or some portion of such
severance benefits may be taxable under Section 4999 of the Code. Unless the
Company and Executive otherwise agree in writing, any determination required
under this Section 8 shall be made in writing by the Company’s independent
public accountants immediately prior to Change of Control (the “Accountants”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes. For purposes of making the calculations required by
this Section 8, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 8.

 

9.    Definitions.

 

(a)    Cause.    For purposes of this Agreement, “Cause” shall mean (i) any act
of personal dishonesty taken by Executive in connection with his
responsibilities as an employee and intended to result in substantial personal
enrichment of Executive, (ii) Executive’s conviction of a felony, (iii) a
willful act by Executive which constitutes gross misconduct and which is
injurious to the Company, or (iv) continued substantial violations by Executive
of Executive’s employment duties which are demonstrably willful and deliberate
on Executive’s part after there has been delivered to Executive a written demand
for performance from the Company which specifically sets forth the factual basis
for the Company’s belief that Executive has not substantially performed
Executive’s duties.

 

2



--------------------------------------------------------------------------------

 

(b)    Change of Control.    For purposes of this Agreement, “Change of Control”
of the Company is defined as:

 

(i)    any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of
securities of the Company representing 50% or more of the total voting power
represented by the Company’s then outstanding voting securities; or

 

(ii)    a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” will mean directors who either (A)
are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but will not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company); or

 

(iii)    the date of the consummation of a merger or consolidation of the
Company with any other corporation that has been approved by the stockholders of
the Company, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than forty percent (40%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company; or

 

(iv)    the date of the consummation of the sale or disposition by the Company
of all or substantially all the Company’s assets; or

 

(v)    the termination of the CEO (in place on the Effective Date) for other
than Cause, death or disability.

 

(c)    Good Reason.    For purposes of this Agreement, “Good Reason” shall mean
without the Executive’s express written consent shall mean (i) the significant
reduction of the Executive’s duties or responsibilities relative to Executive’s
duties or responsibilities in effect immediately prior to such reduction;
provided, however, that a reduction in duties or responsibilities solely by
virtue of the Company being acquired and made part of a larger entity (as, for
example, when the Chief Financial Officer of Natus Medical Incorporated remains
as such following a Change of Control and is not made the Chief Financial
Officer of the acquiring corporation) shall not constitute “Good Reason;” (ii) a
reduction by the Company in Executive’s annual Base Salary as in effect
immediately prior to such reduction; (iii) a material reduction by the Company
in the kind or level of employee benefits to which Executive is entitled
immediately prior to such reduction with the result that Executive’s overall
benefits package is significantly reduced; (iv) the relocation of Executive to a
facility or a location more than 35 miles from Executive’s then present
location, without Executive’s express written consent; or (v) the failure of the
Company to obtain the assumption of this Agreement by any successors
contemplated in Section 12.

 

10.    Confidential Information.    Executive agrees to enter into the Company’s
standard Confidential Information and Invention Assignment Agreement (the
“Confidential Information Agreement”) upon commencing employment hereunder.

 

11.    Conditional Nature of Severance Payments.

 

(a)    Noncompete.    Executive acknowledges that the nature of the Company’s
business is such that if Executive were to become employed by, or substantially
involved in, the business of a competitor of the Company following the
termination of Executive’s employment with the Company, it would be very
difficult for Executive not to rely on or use the Company’s trade secrets and
confidential information. Thus, to avoid the inevitable disclosure of the
Company’s trade secrets and confidential information, Executive agrees and
acknowledges that Executive’s right to receive the severance payments set forth
in Section 7 (to the extent Executive is otherwise entitled to such payments)

 

3



--------------------------------------------------------------------------------

shall be conditioned upon Executive not directly or indirectly engaging in
(whether as an employee, consultant, agent, proprietor, principal, partner,
stockholder, corporate officer, director or otherwise), nor having any ownership
interest in or participating in the financing, operation, management or control
of, any person, firm, corporation or business that competes with Company or is a
customer of the Company. Upon any breach of this section, all severance payments
pursuant to this Agreement shall immediately cease.

 

(b)    Non-Solicitation.    Until the date eighteen (18) months after the
termination of Executive’s employment with the Company for any reason, Executive
agrees not, either directly or indirectly, to solicit, induce, attempt to hire,
recruit, encourage, take away, hire any employee of the Company or cause an
employee to leave his or her employment either for Executive or for any other
entity or person. Additionally, Executive acknowledges that Executive’s right to
receive the severance payments set forth in Section 7 (to the extent Executive
is otherwise entitled to such payments) are contingent upon Executive complying
with this Section 10(b) and upon any breach of this section all severance
payments pursuant to this Agreement shall immediately cease.

 

(c)    Understanding of Covenants.    Executive represents that Executive (i) is
familiar with the foregoing covenants not to compete and not to solicit, and
(ii) is fully aware of Executive’s obligations hereunder, including, without
limitation, the reasonableness of the length of time, scope and geographic
coverage of these covenants.

 

12.    Assignment.    This Agreement will be binding upon and inure to the
benefit of (a) the heirs, executors and legal representatives of Executive upon
Executive’s death and (b) any successor of the Company. Any such successor of
the Company will be deemed substituted for the Company under the terms of this
Agreement for all purposes. For this purpose, “successor” means any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. None of the rights
of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution. Any other attempted assignment, transfer, conveyance or other
disposition of Executive’s right to compensation or other benefits will be null
and void.

 

13.    Notices.    All notices, requests, demands and other communications
called for hereunder shall be in writing and shall be deemed given (i) on the
date of delivery if delivered personally, (ii) one (1) day after being sent by a
well established commercial overnight service, or (iii) four (4) days after
being mailed by registered or certified mail, return receipt requested, prepaid
and addressed to the parties or their successors at the following addresses, or
at such other addresses as the parties may later designate in writing:

 

If to the Company:

 

Natus Medical, Inc.

1501 Industrial Road

San Carlos, CA 94070

Attn: Mark Foster, General Counsel

 

If to Executive:

at the last residential address known by the Company.

 

14.    Severability.    In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement will continue in full force and effect without said
provision.

 

15.    Arbitration.  

 

(a)    General.    In consideration of Executive’s service to the Company, its
promise to arbitrate all employment related disputes and Executive’s receipt of
the compensation, pay raises and other benefits paid to Executive by the
Company, at present and in the future, Executive agrees that any and all
controversies, claims, or disputes with anyone (including the Company and any
employee, officer, director, shareholder or benefit plan of the Company in their
capacity as such or otherwise) arising out of, relating to, or resulting from
Executive’s service to the Company under this Agreement or otherwise or the
termination of Executive’s service with the Company, including any breach of
this Agreement, shall be subject to binding arbitration under the Arbitration
Rules set forth in California Code of Civil Procedure Section 1280 through
1294.2, including Section 1283.05 (the “Rules”) and pursuant to California law.

 

4



--------------------------------------------------------------------------------

Disputes which Executive agrees to arbitrate, and thereby agrees to waive any
right to a trial by jury, include any statutory claims under state or federal
law, including, but not limited to, claims under Title VII of the Civil Rights
Act of 1964, the Americans with Disabilities Act of 1990, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act, the
California Fair Employment and Housing Act, the California Labor Code, claims of
harassment, discrimination or wrongful termination and any statutory claims.
Executive further understands that this Agreement to arbitrate also applies to
any disputes that the Company may have with Executive.

 

(b)    Procedure.    Executive agrees that any arbitration will be administered
by the American Arbitration Association (“AAA”) and that a neutral arbitrator
will be selected in a manner consistent with its National Rules for the
Resolution of Employment Disputes. The arbitration proceedings will allow for
discovery according to the rules set forth in the National Rules for the
Resolution of Employment Disputes or California Code of Civil Procedure.
Executive agrees that the arbitrator shall have the power to decide any motions
brought by any party to the arbitration, including motions for summary judgment
and/or adjudication and motions to dismiss and demurrers, prior to any
arbitration hearing. Executive agrees that the arbitrator shall issue a written
decision on the merits. Executive also agrees that the arbitrator shall have the
power to award any remedies, including attorneys’ fees and costs, available
under applicable law. Executive understands the Company will pay for any
administrative or hearing fees charged by the arbitrator or AAA except that
Executive shall pay the first $200.00 of any filing fees associated with any
arbitration Executive initiates. Executive agrees that the arbitrator shall
administer and conduct any arbitration in a manner consistent with the Rules and
that to the extent that the AAA’s National Rules for the Resolution of
Employment Disputes conflict with the Rules, the Rules shall take precedence.

 

(c)    Remedy.    Except as provided by the Rules, arbitration shall be the
sole, exclusive and final remedy for any dispute between Executive and the
Company. Accordingly, except as provided for by the Rules, neither Executive nor
the Company will be permitted to pursue court action regarding claims that are
subject to arbitration. Notwithstanding, the arbitrator will not have the
authority to disregard or refuse to enforce any lawful Company policy, and the
arbitrator shall not order or require the Company to adopt a policy not
otherwise required by law that the Company has not adopted.

 

(d)    Availability of Injunctive Relief.    In addition to the right under the
Rules to petition the court for provisional relief, Executive agrees that any
party may also petition the court for injunctive relief where either party
alleges or claims a violation of this Agreement or the Confidentiality Agreement
or any other agreement regarding trade secrets, confidential information,
nonsolicitation or Labor Code §2870. In the event either party seeks injunctive
relief, the prevailing party shall be entitled to recover reasonable costs and
attorneys’ fees.

 

(e)    Administrative Relief.    Executive understands that this Agreement does
not prohibit Executive from pursuing an administrative claim with a local, state
or federal administrative body such as the Department of Fair Employment and
Housing, the Equal Employment Opportunity Commission or the workers’
compensation board. This Agreement does, however, preclude Executive from
pursuing court action regarding any such claim.

 

(f)    Voluntary Nature of Agreement.    Executive acknowledges and agrees that
Executive is executing this Agreement voluntarily and without any duress or
undue influence by the Company or anyone else. Executive further acknowledges
and agrees that Executive has carefully read this Agreement and that Executive
has asked any questions needed for Executive to understand the terms,
consequences and binding effect of this Agreement and fully understand it,
including that Executive is waiving Executive’s right to a jury trial. Finally,
Executive agrees that Executive has been provided an opportunity to seek the
advice of an attorney of Executive’s choice before signing this Agreement.

 

16.    Integration.    This Agreement, together with the Option Plan, Option
Agreement and the Confidential Information Agreement represents the entire
agreement and understanding between the parties as to the subject matter herein
and supersedes all prior or contemporaneous agreements whether written or oral.
No waiver, alteration, or modification of any of the provisions of this
Agreement will be binding unless it is in writing and specifically mentions this
Section 16 and it is signed by duly authorized representatives of the parties
hereto.

 

17.    Waiver of Breach.    The waiver of a breach of any term or provision of
this Agreement, which must be in writing, shall not operate as or be construed
to be a waiver of any other previous or subsequent breach of this Agreement.

 

5



--------------------------------------------------------------------------------

 

18.    Headings.    All captions and section headings used in this Agreement are
for convenient reference only and do not form a part of this Agreement.

 

19.    Tax Withholding.    All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes.

 

20.    Governing Law.    This Agreement will be governed by the laws of the
State of California (with the exception of its conflict of laws provisions).

 

21.    Acknowledgment.    Executive acknowledges that he has had the opportunity
to discuss this matter with and obtain advice from his private attorney, has had
sufficient time to, and has carefully read and fully understands all the
provisions of this Agreement, and is knowingly and voluntarily entering into
this Agreement.

 

22.    Counterparts.    This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

 

[Remainder of Page Intentionally Left Blank]

 

 

6



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.

 

COMPANY:

NATUS MEDICAL, INC.

   

By:

 

/s/    GLENN A. BAUER

--------------------------------------------------------------------------------

 

Date:

 

    11/19/02

--------------------------------------------------------------------------------

   

Glenn A. Bauer

       

Title:

 

Chief Financial Officer

       

 

 

EXECUTIVE:

   



/s/    TIM C. JOHNSON                                     

--------------------------------------------------------------------------------

 

Date:

 

    11/19/02

--------------------------------------------------------------------------------

Tim C. Johnson

       

 

 

 

SIGNATURE PAGE TO TIM C. JOHNSON’S EMPLOYMENT AGREEMENT

 

7